Citation Nr: 0304341	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand or wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.

In an unappealed May 1989 decision, the RO denied the 
veteran's claim for service connection for a right hand 
disorder.  This determination is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from an RO rating 
decision of January 2001 that again denied the claim of 
entitlement to service connection for a right hand or wrist 
disorder.

The Board points out in this regard that it appears that, in 
November 2002, the RO reopened the veteran's claim and denied 
it on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).


FINDINGS OF FACT

1.	An unappealed May 1989 RO decision denied service 
connection for a right hand condition.

2.	The evidence added to the record since the May 1989 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration regarding service 
connection for a right hand or wrist disorder, and is 
cumulative of evidence previously considered, is not both 
new and material, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The May 1989 RO decision that denied entitlement to service 
connection for a right hand condition is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a right hand or 
wrist disorder.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 
5108, 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.300, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
new statute also added language at sections 5103 and 5103A of 
title 38, enhancing VA's duty to provide notice and 
assistance to claimants.



Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  
But see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC), and 
supplemental statements of the case (SSOCs), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been given 
in this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOCs 
clarified what evidence would be required to reopen his claim 
of entitlement to service connection for a right hand 
disorder.  The appellant responded to the RO communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).  Further, in a July 2002 
letter to the veteran, the RO advised him of the Veteran 
Claims Assistance Act and the new duty-to-assist regulations, 
and a November 2002 SSOC provided him with the new duty-to-
assist provisions found at 38 U.S.C.A. §§ 5103A, 5013A, 5107 
and 38 C.F.R. §§ 3.102, 3.159.  A copy of the letter and SSOC 
were sent to the veteran's appointed service representative.  
See Quartuccio v. Principi, 16 Vet. App. at 187 (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Of significance in the present matter, is language in the 
VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Amendments to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a)).  Since the 
appellant's request to reopen his claim was filed in March 
2000, the regulations in effect prior to August 29, 2001, are 
for application.

II.  New and Material Evidence

The RO, in a decision dated in May 1989, denied the veteran's 
claim for service connection for a right hand condition.  The 
RO found at that time that, while the veteran was shown to 
have been treated for a sprained right wrist in service, X-
rays of the wrist and hand were negative and findings of a 
December 1988 VA examination included complaints of pain and 
negative X-rays.  The veteran was duly notified of the RO's 
action but did not appeal, and the decision was, therefore, 
final, based upon the evidence then of record.  



The evidence of record before the RO at the time of its May 
1989 decision that denied service connection for a right hand 
disorder included the veteran's service medical records.  
When examined for induction into service in September 1969, 
his upper extremities were normal, and the veteran was found 
qualified for active service.  According to a July 1971 
record of injury, the veteran had slipped, fallen down, and 
turned on his right wrist when coming up a hill, while off 
duty.  He was thought to have a possible sprained right 
wrist, and was advised to return to sick call the next 
morning.  When he was seen in the clinic the next day, the 
medical record indicates that the veteran complained of pain 
and slight swelling in his right wrist after falling down the 
previous evening.  He was advised to soak it in ice water and 
to use an ace bandage and sling on his right arm.  An X-ray 
of the veteran's right hand was taken that day and showed no 
fracture.  

The veteran was seen again in clinic in September 1971 and a 
radiographic report of an X-ray of his right hand taken at 
that time showed no fracture.  When examined for separation 
from service in December 1971, the veteran's upper 
extremities were reported to be normal.

Also before the RO at the time of its May 1989 decision which 
denied service connection for a right hand condition was a 
May 1988 private psychiatric evaluation that is not referable 
to a right hand disorder.

The RO also considered findings of December 1988 VA 
examination reports that included the veteran's psychiatric 
complaints, and that he was on medical disability, and 
diagnosed paranoid schizophrenia.  According to the general 
medical examination report, the veteran complained of a right 
hand injury sustained in a fight in 1971.  He currently had a 
bump over the right hand, and said he could not use it much 
due to pain over the bump.  The veteran said it hurt to move 
his hand when it got cold.  His right hand was weaker than 
his left hand.  Examination of the right hand revealed 
prominence of the second and third metacarpal (MCP) bones 
next to the wrist joint, and pain on pressing.  Range of 
motion was dorisflexion and plantar flexion to 45 degrees, 
with pain, ulnar deviation to 20 degrees, and radial 
deviation to 10 degrees both with pain.  It was noted that 
the veteran was unable to draw his index and middle fingers 
to his thumb, and had a decreased thenar eminence on the 
right.  The pertinent diagnosis was right hand injury by 
history, in 1971, now with pain and prominence of bone next 
to wrist joint and negative X-ray in January 1989. 

The May 1989 RO decision was final based upon the evidence 
then of record.  However, the claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the May 1989 RO decision which was the final 
adjudication that disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.




As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  However, the requirement that new and material 
evidence must be presented in order to reopen a claim has not 
been altered.  See 38 U.S.C.A. § 5103A(f), quoted above on 
page 5.  As to the other new regulations, as noted above, 
since the appellant's request to reopen his claim was filed 
in 2000, the regulations in effect prior to August 29, 2001, 
are for application.

In March 2000, the RO received the veteran's request to 
reopen his claim.  In his written statement submitted at that 
time, he reported that he had punched another person in self-
defense, missed, and struck a wall.  The veteran said he 
currently had arthritis in his right hand, with pain.  He 
reported treatment in about 1997.  Added to the record are VA 
medical records and an examination report, dated from 2000 to 
2002, and the veteran's oral and written statements.

As noted, added to the record have been VA medical records, 
dated from February 2000 to February 2002, that include a 
March 2000 record indicating the veteran was diagnosed with a 
musculoskeletal disorder.  A June 2000 record entry reflects 
his complaints of worsening left wrist pain and swelling for 
many years.  It was noted that the veteran had a history of 
injury to this hand in 1971 when he punched a wall, and had 
some symptoms of pain in his hand ever since.  He reported 
that he was seen in the hand clinic approximately two years 
earlier and had the joint taped.  On examination, the veteran 
had fullness over the third metacarpal carpal joint, with 
tenderness in this area.  He had full range of motion, but 
had pain on extension of the wrist.  The clinical impression 
was left hand pain with possible ganglion in the wrist.

A December 2000 VA medical record indicates that the veteran 
was seen for complaints of right wrist pain.  It was noted 
that he had a history of injury to the right hand in the 
1970s, and had subsequent arthritis of the metacarpal joints 
of the second and third metacarpals, with severe pain.  On 
examination, he had swelling and pain over these joints.  The 
medical plan was to schedule the veteran for fusion of the 
index and middle "cmc" (carpal metacarpal) joints.  It was 
further noted that the veteran had a history of congestive 
heart failure and chronic renal failure and took Coumadin.  

A January 2001 VA record indicates that the veteran should 
have a carpal metacarpal fusion of his index and long finger, 
with fusion of the capitate and trapezium as well as the base 
of the first and second metacarpals, with distal radius bone 
graft.  However, due to his multiple other medical problems, 
the operation was postponed.

Also added to the record is the veteran's testimony at his 
May 2002 personal hearing at the RO.  The veteran testified 
that his wrist was injured in service, and that X-rays were 
then negative.  A few months after discharge, he said that 
"it kind of went away" and over the years, it (his wrist, 
apparently) got more painful.  The veteran indicated that he 
was currently unable to use his wrist.  He stated that in 
1989 he retired from civil service, having worked as a 
sorter, and did not use his hand as much, but experienced 
wrist pain that worsened to chronic pain.  However, because 
of his heart condition, a recommended operation could not be 
performed.  In response to a question regarding whether his 
physician had an opinion as to how he might have hurt his 
hand, the veteran said, "[h]e didn't give an opinion."  

A February 2002 VA general medical clinic record indicates 
that right hand fusion surgery was deferred, given the heart 
risks versus the benefit ratio.  Pain medication was 
prescribed.

The veteran underwent a VA orthopedic examination in July 
2002.  According to the examination report, the examiner 
reviewed the veteran's claims file.  It was noted that the 
veteran was right-hand dominant and complained of right hand 
pain.  He said he initially injured his right hand and wrist 
in 1971 when he fell during an alert.  He said it swelled but 
he finished the drill.  He was initially seen in the 
infirmary, and there were no X-rays and no medications 
prescribed.  The swelling decreased over the next four to 
five days.  Thereafter, he had continuous pain, at an 
intensity level of three out of ten on a scale of one to ten.  
After discharge from service, the veteran worked for the 
government for fifteen years as a sorter, working with 
computers, without any heavy lifting, until he was retired in 
1989.  He reported evaluation at the Livermore VA Hospital in 
the late 1980s, when he noticed a bump over the top of his 
hand that was constant since the initial injury.  The veteran 
said the VA doctors at Livermore wanted to operate on his 
hand but considered him a poor surgical candidate due to his 
cardiac problems.  His pain had increased over the last 
twelve to thirteen years, and he was currently treated with 
medications.  The veteran reported pain that was strictly 
localized over the top of his right hand.  He had three to 
four braces that he wore around his wrist, and had difficulty 
mowing the lawn, dusting, or even cooking.  He described 
excruciating right hand pain.  He had difficulty holding his 
baby in both hands, lifting objects greater than seven or 
eight pounds, or pushing or pulling.  

On clinical evaluation, the veteran did not appear in 
apparent distress.  As to his right upper extremity, he had 
full range of motion of the right elbow with no palpable 
tenderness involving the radial head region.  The ulna 
appeared to be intact, without any tenderness to palpation.  
The veteran wore a wrist splint of the cock-up type, but in 
reverse position.  The splint barely extended across the 
joint line of his right wrist.  He said he liked to wear it 
in the reversed position because it provided increased 
support.  The brace appeared to be unused.  The veteran said 
he had brought in the new brace because of the VA 
examination.  There was no appreciable increase in heat over 
the dorsum or the volar aspect of the right wrist or hand.  
There was a minimal amount of swelling over the wrist crease, 
as well as over the dorsum of the hand.  There was an 
appreciable solid protuberance at the base of the second 
metacarpal region, and the third.  

Further, range of motion at the wrist, active as well as 
passive, was extension to 35 degrees, flexion to 25 degrees, 
radial deviation to 20 degrees, ulnar deviation to 5 degrees, 
pronation to 45 degrees, and supination to 30 degrees.  
Tenderness was palpated over the joint line at the dorsum of 
the right wrist.  It was also palpated over the protuberance 
at the base of the second and third metacarpals.  He had 
slightly less tenderness to palpation over the anatomic 
snuffbox.  The veteran was able to extend his thumb with full 
range of motion and extend all of his fingers.  Flexion of 
the index finger was decreased at the MCP joint to 
approximately 50 degrees.  The proximal interphalangeal (PIP) 
and distal interphalangeal (DIP) joints had normal excursion.  
The third MCP joint flexion was limited to 75 degrees, with 
normal range of motion involving the PIP and DIP joints.  The 
range of motion of the ring and small fingers had normal 
excursion.  The veteran had part of the nail missing on the 
right ring finger to approximately two-thirds, with the nail 
bed exposed.  Capillary refill was less than two seconds.  He 
also had a palpable radial pulse.  It was noted that he had a 
history of recurrent ganglion cyst, with no evidence of a 
ganglion cyst at the time of examination, but there was 
evidence of mild degenerative joint disease of the carpus.  
It was noted that X-rays taken in March 2000 included an 
impression of no fracture, dislocation, or degenerative or 
gouty arthritis.  On current X-ray of the veteran's right 
hand and wrist, there was no evidence of acute fractures 
involving the radius or the carpal bones, the metacarpals, or 
the phalanges.  There were no signs of an early arthritic 
condition that could be seen along the distal radius or the 
metacarpal regions.  The anatomy of the trapezium and the 
trapezoid was not clearly delineated, and a computed 
tomography (CT) scan was recommended to rule out possible 
subluxation.  The impression of a CT scan of the right-hand 
was later reported as showing no evidence of carpal 
dislocation or other significant acute abnormality, and mild 
degenerative changes involving several of the bones of the 
carpus.   

The VA examiner's clinical impression was residual right hand 
and wrist sprain and mild degenerative changes of several 
carpal bones.  In the VA examiner's opinion, "[d]ue to the 
fact that [the veteran] did not have any complaint after 
discharge from the military, it is not likely, that his 
present complaints are related to the injury when he served 
in the armed forces.  [The veteran's] complaints of pain do 
not match the xray; CT findings nor the findings at the time 
of this exam.  The palpable solid protuberance most likely is 
due to mild DJD."

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a right hand or wrist disorder essentially fails to address 
the inadequacies of the appellant's claim at the time of the 
prior denial in May 1989.  In this respect, the additional 
evidence submitted does not suggest that a right hand 
disorder was present at discharge from service, and the 
recent VA and non-VA medical records do not support the 
appellant's essential contention that such a right hand 
disorder was incurred in or related to his period of active 
service.

Even assuming, arguendo, that the appellant's claim for 
service connection for a right hand disorder were to be 
reopened and considered on the merits, the claim would still 
fail. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2002).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the 
law provides that a veteran shall be granted service 
connection for certain specific disorders, including 
arthritis, although not otherwise established as incurred in 
service, if the such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends that service connection should be 
granted for a right hand disorder.  Although the evidence 
shows that the veteran currently has mild degenerative joint 
disease in his right hand, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, while in 
1971 the veteran was thought to have sprained his right wrist 
in service, X-rays were negative for a fracture, and the 
record reflects that a right hand abnormality was not found 
when he was examined for separation from service.

Moreover, the first post-service evidence of record of a 
right hand disorder is from 1989, nearly seventeen years 
after the veteran's separation from service.  In fact, at his 
May 2002 hearing, the veteran denied having any right wrist 
problems until the mid-1980s.  More important in this 
context, in July 2002 a VA examiner who examined the veteran 
and his service medical records opined that "it is not 
likely, that [the veteran's] present complaints are related 
to the injury when he served in the armed forces."  The VA 
examiner concluded that the veteran's complaints of pain did 
not match the X-ray findings, the CT findings, or the 
findings at the time of the examination.  In addition, the 
palpable solid protuberance on the veteran's right hand was 
thought by the examiner to be most likely due to mild 
degenerative joint disease.  In short, no medical opinion or 
other medical evidence relating the veteran's right hand 
arthritis to service or any incident of service has been 
presented.

What is more, the veteran has provided differing versions of 
how his right hand was injured in service.  Although the 
service medical records in 1971 indicate that he fell while 
off duty, in 1988 the veteran told the VA examiner his right 
hand was injured in a fight but, in his March 2000 claim, the 
veteran said his hand hit a wall during a fight, and the July 
2002 VA examination report indicates that the veteran injured 
his right hand during an alert but returned to complete the 
drill.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony because, as 
a layperson, he is not competent to offer medical opinions.  
The Court of Appeals for Veterans Claims has made this clear 
in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  In other 
words, without our doubting the sincerity of the veteran's 
accounts of his right hand problems, we must be mindful that 
only medical professionals may make valid medical assessments 
of his condition, his current disability, and the etiology 
thereof.

Consequently, the Board finds that the evidence received 
since the May 1989 rating decision regarding the claim for 
service connection for a right hand disorder is cumulative of 
the evidence previously considered by the RO and not 
sufficiently significant to not warrant reconsideration of 
the merits of the claim on appeal.  As the evidence received 
since the May 1989 RO decision to deny service connection for 
a right hand disorder is not new and material, it follows 
that the claim for service connection for a right hand 
disorder may not be reopened.



ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for a right hand or wrist disorder is 
denied.




____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

